Citation Nr: 0023144	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  94-43 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right fourth metacarpal, evaluated as 10 
percent disabling from April 7, 1993 to August 1, 1999.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right fourth metacarpal, evaluated as 
noncompensably disabling from August 1, 1999, including the 
propriety of the reduction from 10 percent to noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1993 
rating decision by the Boston, Massachusetts RO that denied 
entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fourth metacarpal.  In 
September 1994, the rating for the veteran's right fourth 
metacarpal disability was increased from noncompensable to 10 
percent, effective from April 7, 1993, and the appeal was 
continued.  The veteran was notified in March 1999 of the 
RO's proposal to reduce the rating for his right fourth 
metacarpal disability to noncompensable.  In May 1999, the 
rating for the veteran's right fourth metacarpal disability 
was reduced from 10 percent to noncompensable, effective from 
August 1, 1999.

This case was before the Board in November 1996 when it was 
remanded for additional development.  In December 1996, the 
case was transferred to the St. Petersburg, Florida RO.  
Thereafter, this case was before the Board in September 1999, 
when it was again remanded for additional development.


REMAND

The veteran contends essentially that he is entitled to a 
greater evaluation for his residuals of a fracture of the 
right fourth metacarpal.

In the November 1996 Remand, the Board noted that an August 
1994 VA examination showed that the veteran was unable to 
extend the fourth and fifth fingers of his right hand.  
Examination revealed some deformity of the fourth and fifth 
metacarpal heads, with the heads displaced in the palms.  
Accordingly, the Board directed the RO to schedule the 
veteran for a VA orthopedic examination to assess the nature 
and extent of all right hand disability.  The examiner was to 
provide an opinion as to whether it is at least as likely as 
not that the veteran has any right hand disability, in 
addition to the residuals of a fracture of the right fourth 
metacarpal, which is related to an injury in service.  
Thereafter, the RO was to adjudicate the issue of service 
connection for additional disorder(s) of the right hand.

In the September 1999 Remand, the Board noted that while the 
veteran underwent a VA orthopedic examination in August 1997, 
the report of examination does not contain all the 
information specifically requested in the November 1996 
Remand.  Specifically, no findings related to the presence or 
absence of disability in the right fifth metacarpal were 
noted.  Accordingly, the Board again directed the RO to 
schedule the veteran for a VA orthopedic examination to 
assess the nature and extent of all right hand disability.  
Once again, the examiner was to provide an opinion as to 
whether it is at least as likely as not that the veteran has 
any right hand disability, in addition to the residuals of a 
fracture of the right fourth metacarpal, which is related to 
an injury in service.  All findings and opinions were to be 
reconciled with the evidence already of record.  Thereafter, 
the RO was to adjudicate the issue of service connection for 
additional disorder(s) of the right hand.

The evidence of record indicates that while the veteran 
underwent a VA orthopedic examination in April 1999, the 
report of examination does not contain all the information 
specifically requested in the September 1999 Remand.  
Specifically, while the examiner noted findings of diminished 
sensation in the fourth and fifth fingers and the palm of the 
right hand, he did not comment as to whether this disability 
is related to an injury in service.  Furthermore, the 
examiner noted no deformity of the fourth and fifth 
metacarpal heads.  There was no attempt made to reconcile 
this finding with the findings of deformity noted during the 
August 1994 VA examination.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the September 1999 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
assess the nature and extent of all right 
hand disability.  The examiner must 
review the claims folder prior to 
evaluating the veteran.  All indicated 
studies and tests should be performed and 
all clinical findings clearly set forth.  
The examiner should provide an opinion 
based upon the medical evidence of record 
as to whether it is at least as likely as 
not that the veteran has any right hand 
disability, in addition to the residuals 
of right fourth metacarpal fracture, 
which is related to an injury in service.  
Specifically the examiner must comment 
upon the presence or absence of any 
deformity involving the fourth and/or 
fifth metacarpal heads.  In addition, all 
findings and opinions should be 
reconciled with the evidence already of 
record.

2.  Thereafter, the RO should adjudicate 
the issue of service connection for 
additional disorder(s) of the right 

hand, on the basis of all evidence of 
record.  If the claim for service 
connection for additional right hand 
disability is denied, the veteran should 
be notified of the decision and his right 
to appeal that decision by filing a 
notice of disagreement.  In the event 
that a timely notice of disagreement is 
received, full procedural appellate 
development should be conducted.

If the claim for service connection for 
additional right hand disability is 
granted, the RO should consider the total 
evaluation of all disability of the right 
hand, to include the rating for service-
connected residuals of a fracture of the 
right fourth metacarpal, on the basis of 
all evidence and applicable law and 
regulations.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




